Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Craner, U.S. pat. Appl. Pub. No. 2008/0155615.
	Per claim 1, Craner discloses a computer implemented method comprising:  a method for media guidance, the method comprising:
a) receiving, from a first client device during playback of a media content item on the first client device, a media content update (table 400) that includes a user account identifier (User 1) that is logged in on the client device  (device B) and timing information (i.e., playback position) related to the playback of the media content item on the client device at a first time (pointer 12) and that is associated with the user account identifier (see par 0039, 0051-0053 and fig. 4), wherein the media content update and the timing information included in the media content update are received automatically from the client device at particular time intervals during the playback of the media content item (see par 0012);
b) updating timing information associated with an identifier of the media content item using the received timing information from the first client device (see par 0039);
c) receiving, a request for playback of the media content item on the client device at second time, wherein the client device (device B) was not presented the media content for at least a portion of time between the first time and the second time (par 0058); and
d) in response to receiving the request for playback of the media content item on the client device (device B), causing the media content item to be presented on the client device at a playback time position based on the timing information associated with the identifier of the media content item (see par 0058).
	Craner does not explicitly teach that the media content is presented on the client device at a playback position that is different from the position received from the client device at the first time. Craner however teaches that user can select and retrieve any recorded timing positions at the second time, e.g., pointer 27, which is different from the position received from client device B at the first time, e.g., pointer 12 (see fig. 4 and par 0058).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the user can select and use different recorded timing information upon resuming playback on client device B at the second time.
	Per claim 2, Craner teaches that media content includes video content (see par 0023).
	Per claim 3, Craner teaches updating timing information when the playback on the client device has been stopped/closed (see par 0012).
	Per claim 4, Craner teaches timing information includes a playback position of the media content at the first time, i.e., pointer 1 (see fig. 4).
	Per claim 5, Craner teaches that updated timing information indicates the last playback position of media content across a plurality of client devices, i.e., pointer 27 (see fig. 4).
	Claims 7-11 and 13-17 are similar in scope as that of claims 1-5.


3.	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Craner and Craner, and further in view of Watanabe, U.S. pat. Appl. Pub. No. 2010/0144439.
	Craner does not teach using the microphone to send a request to playback the media content. However, the use of voice recognition for converting voice into command such as a command to play media content is well known in the art as disclosed by Watanabe (see Watanabe, par 0005, 0032).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Craner with Watanabe teaching because it would have enabled user to operate the media payback device using voice commands.


Response to Amendment
4.	Applicant's arguments filed on September 16, 2022  with respect to claims 1-18 are deemed moot in view of new ground of rejection set forth above.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Viet D Vu/
Primary Examiner, Art Unit 2448
10/6/22